Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 12/01/2020 and 12/29/2021 has been fully considered and are attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Kihira et al (US 6,394,817) in view of Yamamoto et al (US 2006/0014434).
Regarding Claim 1, Kihira (In Figs 1-5) discloses a connector (10) connectable to a card-type device (100), (Fig 4), wherein: 
the connector (10) is mounted on a circuit board (assembled circuit board, Col 1, II. 64-66) when used (Col 1, II. 66-67, Col 2, II. 1-6); 
the connector (10) comprises a base (1), a terminal (21),  a cover (5); 
the base (1) has a holding portion (11); 
the terminal (21) is held by the holding portion (11), (Col 4, II. 19-21); 
the cover (5) comprises a main portion (53) having an inner surface and an outer surface (Fig 1);
when the connector (10) is connected to the card-type device (100), an interval between 15the main portion (53) and the holding portion (11) is kept constant in the predetermined direction (Fig 5). 
However Kihira does not disclose a heat conductive 5member;
10the heat conductive member is fixed on the inner surface; 
when the connector is connected to the card-type device, the terminal pushes the card-type device against the heat conductive member in a predetermined direction perpendicular to the circuit board. 
Instead Yamamoto (In Figs 1-19) teaches a heat conductive 5member (3, ¶ 34, II. 1-6);
10the heat conductive member (3) is fixed on the inner surface (inner surface of cover 4, ¶ 45 II. 1-11), (Fig 1); 
when the connector (A), (Fig 1) is connected to the card-type device (MSD, ¶ 55, II. 1-4), the terminal (25) pushes the card-type device (MSD) against the heat conductive member (3), (Figs 18A-19) in a predetermined direction perpendicular to the circuit board (memory card, ¶ 36, II. 1-5), (Fig 15A). 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kihira with Yamamoto with a heat dissipation member being fixed on the inner surface and when the connector being connected to the card-type device, the terminal pushing the card-type device against the heat conductive member in a predetermined direction perpendicular to the circuit board to benefit from providing a thermal path that allows for heat to travel away from the connector or the internal element of the receptacle, where the heat may dissipate into ambient air (Elison, US 2014/0170898, ¶ 14, II. 5-10).
	Regarding Claim 2, Kihira in view of Yamamoto discloses the limitation of Claim 1, however Kihira (In Figs 1-5) further discloses wherein the cover (5) is attached to the base (1), (Fig 4).
Regarding Claim 3, Kihira in view of Yamamoto discloses the limitation of Claim 1, however Kihira (In Figs 1-5) further discloses wherein the cover (5) is attached to the base (1) by means of a hinge mechanism (51/52), (Col 7, II. 21-25), (Fig 4).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kihira in view of Yamamoto and further in view of Fukuda et al (US 2012/0181914).
Regarding Claim 4, Kihira in view of Yamamoto discloses the limitation of Claim 1, however Kihira (In Figs 1-5) further discloses wherein in a state before the connector (10) is connected to the card-type device (100), the card-type device (100) is movable with respect to the cover (5), (Fig 4); and 20when the connector (10) is connected to the card-type device (100), the covering layer (5) faces the card-type device (100), (Fig 5).
However Kihira as modified does not disclose wherein: 25the heat conductive member has a covering layer made of polyimide.
Instead Fukuda (In Fig 1) teaches wherein: 25the heat conductive member (2) has a covering layer (3) made of polyimide (¶ 64, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kihira with Yamamoto and further with Fukuda the heat conductive member having a covering layer made of polyimide to benefit from providing excellent heat conductivity where heat can be rapidly conducted or dissipated while providing high moisture and gas barrier properties (Fukuda, ¶ 16, II. 9-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Connector for Module US 6,278,610, Flash Memory Card Connector US 7,066,766, High Performance Removable Storage Devices US 2021/0026414, Receptacle with Heat Management for Electronic and Optical Systems US 2014/0170898. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835